DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed on 06/13/2019, are currently pending and are under examination. 
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 02/12/2021 is acknowledged.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Claim Objections
Claim 20 is objected to because of the following informalities: in line 3, “of the first second” should read “of the first section”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 9 and 18 recite the limitation "each movable wire section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, 19, and 20 are rejected based on their dependency on claims 9 and 18. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avneri et al. (US Patent Application Publication 2016/0346002 – APPLICANT CITED ON IDS), hereinafter Avneri.
Regarding claim 1, Avneri teaches an extractor (e.g. Par. [0012]: a medical device for the removal of tissue from body lumen), comprising: 
an outer cannula (e.g. Fig. 1A: sheath 12) having a lumen extending between a proximal end (e.g. Fig. 1A: proximal end 14) and an opposite distal end (e.g. Fig. 1A: distal end 16) of the outer cannula;

a central passage extending along a longitudinal axis of the inner cannula between the proximal end and the distal end (e.g. Fig. 1A: central lumen 31 extending between proximal end 32 and distal end 34); and
a plurality of secondary passages positioned about the central passage (e.g. Par. [0103]: peripheral lumens 35; Fig. 1A: peripheral lumens 35 around central lumen 31), each secondary passage of the plurality of secondary passages extending between the proximal end and the distal end of the inner cannula (e.g. Fig. 1A: peripheral lumens 35 extending between proximal end 32 and distal end 34);
a handle having a first section coupled to the proximal end of the inner cannula (e.g. Fig. 1B: handle 40 with first section 42 with aperture 48 and handle 52 at proximal end 32) and a second section coupled to the proximal end of the outer cannula (e.g. Fig. 1B: second section consisting of area in between tube handle 50 and proximal end 14), the handle movable between a first position and a second position to move the inner cannula within the outer cannula (e.g. going from Fig. 1A to Fig. 1B: handle 40 has moved which causes the inner cannula 30 to move within the outer cannula 12); and
an annularly expanding extraction mechanism operatively coupled to the distal end of the inner cannula (e.g. Fig. 1A: tube loops 18 coupled to distal end 34; Fig. 1B: tube loops 18 expanded), the annularly expanding extraction mechanism comprising:
a plurality of fixed flexure elements positioned about a periphery of the central passage in an annular array at a confining fixed position (e.g. Fig. 1A: tube loops 18 positioned around 
a plurality of corresponding movable flexure elements (e.g. Fig. 1B: wire loops 24), each movable flexure element of the plurality of corresponding movable flexure elements having an end fixed with respect to the flexure position of a corresponding fixed flexure element of the plurality of fixed flexure elements (e.g. Fig. 1A: wire loops 24 within tube loops 18; Fig. 1B: wire loops 24 fixed to the end of tube loops 18; Par. [0098]) and extending therefrom in a longitudinally movable and generally transversely confined relation to a receiving portion of an adjacent fixed flexure element of the plurality of fixed flexure elements, wherein each movable flexure element extends through the adjacent fixed flexure element (e.g. Par. [0103]: wire loops 24 pass through tube loops 18; Fig. 2B: wire loops distal ends 28 expand out of the tube loops; Par. [0117]) and a respective secondary passage of the plurality of secondary passages to couple to the first section of the handle (e.g. Par. [0103]: tube loops 18 are continuous within multilumen catheter 30 which has peripheral lumens 35; Fig. 1A: multilumen tube 30 is connected to first section of handle through connector 33 and handle 52).
Regarding claim 2, Avneri further teaches a laser assembly movably positioned within the central passage, the laser assembly having a laser fiber configured to extend distally with respect to the distal end of the inner cannula as the handle is moved to the second position (e.g. Par. [0215]: the cutting element can be a laser fiber; Fig. 6A: cutting element 70 extends from the central passage of the inner cannula when the handle is moved). 
Regarding claim 3, Avneri further teaches wherein the handle further comprises a first aperture in the first section and a ring positioned about the first aperture, and each movable flexure element is 
Regarding claim 4, Avneri further teaches a laser assembly movably positioned within the central passage, wherein the ring forms a passage coaxially aligned with the central passage, the passage configured to receive a proximal end portion of the laser assembly (e.g. Par. [0215]: the cutting element can be a laser fiber; Fig. 6A: cutting element 70 extends from the central passage of the inner cannula; if the laser fiber goes through the central passage then it is understood that the passage received a proximal end portion of the laser fiber).
Regarding claim 5, Avneri further teaches wherein the handle is operatively coupled to the extraction mechanism such that a manual movement of the first section towards the second section in a first direction will effect a movement of the plurality of movable flexure elements in an outward direction with respect to the corresponding fixed flexure element to extend in an arcuately flexed condition beyond the flexure positions of the plurality of fixed flexure elements to cause the plurality of fixed flexure elements to flex transversely outwardly and create an expanded condition defined by transversely outwardly flexed fixed flexure elements interconnected by an annular series of arcuately movable flexure elements (e.g. going from Fig. 1A to Fig. 1B it can be seen that when the handle 40 is moved from a crimped state (Fig. 1A) to a deployed state (Fig. 1B) the tube loops 18 are deployed outwards into an expanded condition; Par. [0055]-[0056]; Par. [0111]).
Regarding claim 6,  Avneri further teaches wherein the handle is configured so that a manual movement of the handle in an opposite second direction will effect a movement of the movable flexure elements when in the expanded condition in a direction inwardly with respect to the corresponding fixed flexure elements to cause the expanded condition to progressively retract during which the transversely outwardly flexed fixed flexure elements are progressively less flexed transversely outwardly and the arcuately flexed movable flexure elements have a progressively less arcuate extent (e.g. going 
Regarding claim 7, Avneri further teaches wherein as the first section is urged toward the second section, the inner cannula translates through the lumen of the outer cannula in a distal direction to extend the extraction mechanism distally from the inner cannula (e.g. going from Fig. 1A to Fig. 1B it can be seen that as the two sections of the handle move together the inner cannula 30 moves distally to extend the tubes 18 outward from the inner cannula).
Regarding claim 8, Avneri further teaches wherein the handle further comprises an intermediate section between the first section and the second section (e.g. Fig. 1A: slot 44), the intermediate section including a biasing member operatively coupled to the first section and the second section to allow movement of the first section with respect to the second section (e.g. Fig. 1A: tube handle 50 is understood to be the biasing member; Par. [0105]: tube handle 50 protrudes through the casing 42 through slot 44).
Regarding claim 12, Avneri teaches an extractor (e.g. Par. [0012]: a medical device for the removal of tissue from body lumen), comprising:
a rigid outer cannula (e.g. Fig. 1A: sheath 12) forming a lumen extending between a proximal end and an opposing distal end of the outer cannula (e.g. Fig. 1A: lumen extending from proximal end 14 to distal end 16);
an inner cannula slidably positioned within the lumen of the outer cannula (e.g. Fig. 1A: tool 41 and multilumen tube 30 positioned within sheath 12), the inner cannula forming a central passage along a longitudinal axis of the inner cannula extending between a proximal end and an opposing distal end of the inner cannula (e.g. Fig. 1A: central lumen 31 extending between proximal end 32 and distal end 34) and a plurality of secondary passages positioned about the central passage (e.g. Par. [0103]: peripheral lumens 35; Fig. 1A: peripheral lumens 35 around central lumen 31) and extending along at least a 
an annularly expanding and retracting extraction mechanism at the distal end of the inner cannula (e.g. Fig. 1A: tube loops 18 coupled to distal end 34; Fig. 1B: tube loops 18 expanded), the extraction mechanism operable to capture and extract kidney stones from within a lumen of a patient (e.g. Par. [0315]: the device is capable of removing urinary stones). [Note: the claim is an apparatus claim and the phrase “operable to capture and extract kidney stones from within a lumen of a patient” is considered as intended use. Intended use does not require that the reference specifically teach or disclose the intended use of the element. If the prior art structure is capable of performing the intended use, then it meets the claim.] 
Regarding claim 13, Avneri further teaches wherein the annularly expanding and retracting extraction mechanism comprises a plurality of coextensive flexible tubular members disposed in an annular array at the distal end of the inner cannula (e.g. Fig. 1A: tube loops 18 at the distal end 34 of inner cannula 30), each flexible tubular member of the plurality of coextensive flexible tubular members is positioned within an associated secondary passage of the plurality of secondary passages, each flexible tubular member extends distally from the corresponding secondary passage (e.g. Fig. 1A: tube loops 18 and wire loops 24 are continuous and go through secondary passages 35; Par. [0103]) and each wire of a plurality of wires is associated with a respective flexible tubular member of the plurality of coextensive flexible tubular members (e.g. Fig. 1A: wire loops 24 within tube loops 18; Par. [0101]: wire loops are slidably disposed through tube loops), each wire defines a fixed wire section and a movable wire section (e.g. Fig. 1B: wire loops 24), each fixed wire section extends within a respective flexible tubular member and each movable wire section extends distally from the respective flexible tubular member and into an adjacent flexible tubular member (e.g. Fig. 1B: wire loops 24 are extended distally outwards from tube loops 18; Par. [0101]). 
Regarding claim 14, Avneri further teaches wherein each movable wire section extends through the adjacent flexible tubular member and passes through a respective secondary passage to operatively couple to the handle (e.g. Par. [0103]: wire loops are continuous and connected to the ring 33; Fig. 1B: wire loops 24 pass through secondary passages 35 which are connected to the handle through tube handle 50).
Regarding claim 16, Avneri further teaches a handle configured to operate the extraction mechanism, the handle includes a first section coupled to the inner cannula and a second section coupled to the outer cannula, wherein as the first section is urged toward the second section, the inner cannula translates through the outer cannula in a distal direction to extend the extraction mechanism distally from the inner cannula (e.g. Fig. 1A: handle 40 with first section 42 and hole 48 connected to inner cannula 30 and second section including tube handle 50 coupled to sheath 12; going from Fig. 1A to Fig. 1B it can be seen that as the two sections of the handle move together the inner cannula 30 moves distally to extend the tubes 18 outward from the inner cannula).
Regarding claim 17, Avneri further teaches wherein the handle further comprises an intermediate section between the first section and the second section (e.g. Fig. 1A: slot 44), the intermediate section includes a biasing member operatively coupled to the first section and the second section to allow movement of the first section with respect to the second section (e.g. Fig. 1A: tube handle 50 is understood to be the biasing member; Par. [0105]: tube handle 50 protrudes through the casing 42 through slot 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avneri et al. (US Patent Application Publication 2016/0346002 – APPLICANT CITED ON IDS), hereinafter Avneri, as applied to claims 1-8, 12-14, 16, and 17 above, and further in view of Razvi et al. (US Patent Application Publication 2009/0030427), hereinafter Razvi.
Regarding claims 9 and 18, Avneri further teaches wherein the ring is configured to receive each movable wire section that extends through a respective secondary passage (e.g. Par. [0103]: wire loops pass through the inner multilumen catheter and connect to ring 33; Fig. 1A: wire loops 24 going through secondary passages 35 and connecting to ring 33). However, Avneri fails to teach wherein the first section has an upper portion with a first aperture extending through a width of the upper portion and a ring positioned within the upper portion about the first aperture. 
Razvi, in the same field of endeavor, teaches an extractor to remove kidney stones. Razvi teaches it is known for the first section of the handle to have an upper portion with an aperture extending through a width of the upper portion and a ring positioned within the upper portion about the first aperture (e.g. Fig. 1a: first end 161 of handle 16 with an aperture in it to allow inner cannula 14 to connect to it; Fig. 2a: ring 141 is positioned within a T-shaped fitting (shown in Fig. 3d) in first end 161). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avneri to include the first section having an upper portion with an aperture that extends through the upper portion with a ring positioned within the 
Regarding claims 10 and 19, Avneri further teaches a laser assembly, wherein the ring is configured to receive a proximal end of the laser assembly to retain the laser assembly coupled to the first section (e.g. Par. [0215]: the cutting element can be a laser fiber; Fig. 6A: cutting element 70 extends from the central passage 31 of the inner cannula; Fig. 1A: ring 33 is coupled to receive proximal part of lumen/fiber that passes through device 10 through passage 31; Par. [0106]: the fiber can pass through the device via central passage 31 through opening 48 (which is considered to be part of the first section of the handle) which is connected to ring 33). However, Avneri fails to teach the proximal end of the laser assembly having a connector configured to extend into the first aperture and securely couple to the first section.
Razvi, in the same field of endeavor, teaches an extractor to remove kidney stones. Razvi teaches it is known to have a connector at a proximal end configured to extend into the first aperture and securely couple the assembly to the first section (e.g. Fig. 1A: at the proximal part of device 10 the inner cannula 14 extends into the first aperture of 161 and couples the device to the first section 161). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avneri to include a connector at a proximal end configured to extend into the first aperture and securely couple the assembly to the first section as taught by Razvi in order to provide the predictable results of a modular system and ensuring the laser assembly is connected to the handle and will be operable during use of the device. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Avneri et al. (US Patent Application Publication 2016/0346002 – APPLICANT CITED ON IDS), hereinafter Avneri, as applied to claims 1-8, 12-14, 16, and 17 above, and further in view of Deal et al. (US Patent Application Publication 2011/0224489), hereinafter Deal.
Regarding claim 15, Avneri further teaches a laser assembly extending through the central passage, the laser assembly including a flexible laser fiber configured to deliver energy at the distal end of the inner cannula (e.g. Par. [0215]: the cutting element can be a laser fiber; Fig. 6A: at distal end of device 10, cutting element 70 extends from the central passage 31 of the inner cannula). However, Avneri fails to teach the laser fiber configured to deliver focused holmium energy. 
Deal, in the same field of endeavor, teaches a medical device and methods of immobilizing and retrieving material from a body. Deal teaches it is known to use holmium energy to fragment biological concretions such as kidney stones (e.g. Par. [0034]: laser fiber 18 can be a holmium laser to fragment biological concretions such as kidney stones).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avneri to include the laser fiber configured to deliver focused holmium energy as taught by Deal in order to provide the predictable results of fragmenting biological concretions such as kidney stones. 
While there are no prior art rejections for claims 11 and 20, they are not indicated as allowable due to the rejection under 35 U.S.C. 112(b) as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792